In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated September 2, 1977 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on November 8, 1933. The petition alleged four allegations of professional misconduct against respondent. Generally stated, the charges against him, as set forth in the petition, are as follows: (1) neglecting two personal injury actions, failing to communicate with his clients and failing to answer correspondence from a substituted attorney; (2) failing to co-operate with the petitioner and the Suffolk County Bar Association in their respective investigations of the above-mentioned complaint; (3) converting to his own use the sum of $6,115, which sum was to be held in escrow by him pending a closing of title; and (4) failing to co-operate with the petitioner in its investigation of the above-mentioned complaint. The respondent states in his affidavit that his resignation is made of his own free will; that no promises had been made to him to induce him to resign; that despite numerous demands he failed to turn over to his client the sum of $6,115 which had been placed into his escrow account; and that he failed to co-operate with the petitioner and the Suffolk County Bar Association as alleged. Under the circumstances herein, respondent’s resignation as a member, of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Latham, Cohalan and Margett, JJ., concur.